         Case 1:18-cr-00612-WHP Document 126
                                         127 Filed 04/16/21 Page 1 of 1




                                MAHER & PITTELL, LLP
                                         ATTORNEYS AT LAW
Reply To:                                                                          Long Island Office
42-40 Bell Blvd, Suite 302                                                    10 Bond St, Suite 389
Bayside, New York 11361                                                Great Neck, New York 11021
Tel (516) 829-2299                                                               Tel (516) 829-2299
jp@jpittell.com                                                                      jp@jpittell.com

April 16, 2021

Hon. William H. Pauley III
U.S. District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007

Re:    US v. Chestnut, et al 18 cr 612 (WHP) {Joywane Tomlinson}

Dear Judge Pauley:

       I was counsel for Jowyane Tomlinson, a defendant in the above referenced matter. I was
appointed pursuant to the CJA Act.

       Mr. Tomlinson was sentenced shortly before the onset of the Covid-19 Pandemic. As Your
Honor may recall, I submitted a motion for companionate release on behalf of Mr. Tomlinson based
upon the conditions at the jail caused by the Pandemic as well as other factors.

        I am informed by the CJA office that submission of these motions require court authorization
as they are post-sentencing matters. Accordingly, please accept this letter in lieu of a formal motion
requesting that my CJA appointment also include submission of a motion for compassionate release.


                                               Respectfully submitted,
                                               /s/
                                               Jeffrey G. Pittell   Application granted. Mr. Pittell appointed
                                                                    nunc pro tunc to May 18, 2020.

                                                                              SO ORDERED:




                                                                           April 16, 2021
